DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/20 was filed on 6/26/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings filed on 6/26/20 are accepted by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, and 9-12 of U.S. Patent No. 10,707,464.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-3 and 5-8 of the present application is fully anticipated by claims 1, 2, 6, and 9-12 of U.S. Patent No. 10,707,464.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the limitation “wherein the spacer plate extends about an inner surface of the vent port” recited in claim 20 is not supported by the specification.  Figs. 5 and 6 show the spacer plate “88” extending about an inner surface of the top plate “64”, not the vent port.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no support for a “spacer plate extends about an inner surface of the vent port” in the specification or figures of the original disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (US 2341382).
Regarding claim 1-5, 11, and 12, Jensen discloses a battery comprising: a can assembly that includes a container “16” (casing) and an upper plate “20” (top plate); plates “17” (electrode assembly) housed inside the container; and a venting system including a vent opening “23 (vent port), and lower plate “19” (spacer plate) mounted between the vent opening and the plates; wherein the lower plate is mounted to an underside of the upper plate; wherein the lower plate is disposed in a gap between the vent opening and the plates; wherein the lower plate includes a plurality of apertures (perforations); wherein the lower plate is configured to permit an unobstructed flow of a gaseous byproduct through at least two apertures (open sides) of the lower plate; wherein the lower plate establishes a lateral flow pathway between the at least two apertures (pg. 2, col. 2, line 42 to pg. 3, col. 1, line 3 and Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2341382) in view of Broussely et al (US 6033795).  The Jensen reference is applied to claim 1 for reasons stated above.
However, Jensen does not expressly teach a battery cell that is a lithium-ion cell (claim 6); an electrode assembly that includes a jelly roll (claim 7); a vent port that is covered by a membrane (claim 8).
Broussely et al discloses a lithium ion battery comprising an electrochemical group “4” (electrode assembly) that includes a jelly roll, and a safety vent “12” (vent hole) that is covered by a capsule “13” (membrane) (col. 5, lines 4-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the invention was made to modify the Jensen battery to include a battery cell that is a lithium-ion cell; an electrode assembly that includes a jelly roll; and a vent port that is covered by a membrane in order to include a safety vent that can break in the event of internal pressure increasing above a predetermined threshold.  In addition, the substitution of one known type of battery for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2341382) in view of Hong et al (US 8084152).  The Jensen reference is applied to claim 1 for reasons stated above.
However, Jensen does not expressly teach a spacer plate that is mounted to the underside of the top plate by at least one weld (claim 10).
Hong et al discloses a cap assembly “140” (top plate) that is welded to the opening “124” of the can “120” (spacer plate) by a laser welding (col. 4, lines 28-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the invention was made to modify the Jensen battery to include a lower plate that is mounted to the underside of the upper plate by at least one weld in order to securely attach the upper plate to the lower plate.  

Claim(s) 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2341382) in view of Iwamura et al (US 2005/0130033).
Regarding claims 13-16, and 18, Jensen discloses a battery comprising: a can assembly that includes a container “16” (casing) and an upper plate “20” (top
plate); plates “17” (electrode assembly) housed inside the container;
and a venting system including a vent opening “23 (vent port), and lower plate “19” (spacer plate) configured to establish a first flow pathway for communicating a gaseous byproduct toward the vent opening; wherein the lower plate is disposed in a gap between the vent opening and the plates; wherein the lower plate is mounted to an underside of the upper plate; wherein the lower plate includes a plurality of apertures (perforations) (pg. 2, col. 2, line 42 to pg. 3, col. 1, line 3 and Fig. 3).
However, Jensen does not expressly teach a battery pack comprising a
battery assembly that includes a plurality of battery cells (claim 13). Iwamura et al
discloses a battery pack “1” comprising a plurality of batteries “32” (para. [0022)).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the invention was made to modify the Jensen battery to include a battery pack
comprising a battery assembly that includes a plurality of battery cells in order to
provide an energy storage system that provide enough power for a particular application
such as an electric vehicle.

Claim(s) 13-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al (JP 60-039763) in view of Iwamura et al (US 2005/0130033).
Regarding claims 13-15, 17, and 19, Tokunaga et al discloses a battery comprising: a can assembly that includes a battery jar “1” (casing) and a battery jar cover “2” (top plate); electrode assembly “3” housed inside the can assembly; and a plug “5” (vent port), and bulkhead “7” (spacer plate) configured to establish a first flow pathway for communicating a gaseous byproduct toward the plug; wherein the bulkhead is disposed in a gap between the plug and the electrode assembly of the battery; wherein the first flow pathway is a lateral flow pathway; wherein the bulkhead is an arched plate (Abstract and Detailed Description and Fig. 1).
However, Tokunaga et al does not expressly teach a battery pack comprising a
battery assembly that includes a plurality of battery cells (claim 13).  Iwamura et al
discloses a battery pack “1” comprising a plurality of batteries “32” (para. [0022)).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the invention was made to modify the Tokunaga battery to include a battery pack
comprising a battery assembly that includes a plurality of battery cells in order to
provide an energy storage system that provide enough power for a particular application
such as an electric vehicle.

Claim(s) 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Broussely et al (US 6033795) in view of Iwamura et al (US 2005/0130033).
Regarding claims 13, 15, and 18, Broussely et al discloses a cell “1” (battery)
comprising: a can assembly that includes a container “2” (casing) and a cup “3” (top
plate); electrochemical group “4” (electrode assembly) housed inside the can assembly;
and a venting system including a safety vent “12 (vent port), and spacer ring “18” (spacer plate) configured to establish a first flow pathway for communicating a gaseous byproduct toward the safety vent; wherein the spacer ring includes a plurality of perforations (col. 5, line 41 to col. 6, line 10 and Fig. 3 and 4).
However, Broussely et al does not expressly teach a battery pack comprising a
battery assembly that includes a plurality of battery cells (claim 13). Iwamura et al
discloses a battery pack “1” comprising a plurality of batteries “32” (para. [0022)).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the invention was made to modify the Broussely cell to include a battery pack
comprising a battery assembly that includes a plurality of battery cells in order to
provide an energy storage system that provide enough power for a particular application
such as an electric vehicle.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  See Patent Board Decision decided on 11/19/19 with regards to claim 24 of parent application no. 14/859,693.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729                                                                                                                                                                                                        



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729